Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of October 11,
2005 and shall be effective as of August 1, 2005, by and between Entravision
Communications Corporation, a Delaware corporation (together with its successors
and assigns permitted under the Agreement, the “Company”), and Walter F. Ulloa
(the “Executive”) with reference to the following facts:

 

WHEREAS, the Executive has been employed pursuant to the terms of that certain
Employment Agreement by and between the Company and the Executive dated as of
August 1, 2000 (the “Original Agreement”).

 

WHEREAS, the term of the Original Agreement has expired.

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
provide for the Executive’s continued employment by the Company, upon the terms
and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Employment. The Company hereby agrees to the Executive’s employment, and the
Executive hereby accepts such employment and agrees to perform his duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

 

a. Employment Term. The term of the Executive’s employment under this Agreement
shall commence as of August 1, 2005 (the “Effective Date”) and shall continue
until December 31, 2010, unless earlier terminated in accordance with Section 4
or Section 5 hereof. The period commencing as of the Effective Date and ending
on December 31, 2010, or such later date to which the term of the Executive’s
employment under the Agreement shall have been extended is hereinafter referred
to as the “Employment Term.”

 

b. Duties and Responsibilities. The Executive shall serve as Chairman and Chief
Executive Officer of the Company. During the Employment Term, the Executive
shall perform all duties and accept all responsibilities incident to such
position or other appropriate duties as may be assigned to him by the Company’s
Board of Directors (the “Board”). Except to attend to those business interests
of the Executive set forth on Schedule 1.b. attached hereto and incorporated
herein by this reference, the Executive shall devote his full productive time
and best efforts to the performance of his duties and responsibilities under
this Section 1.b.

 

c. Base Salary. For all of the services rendered by the Executive hereunder for
the first calendar year following the Effective Date, the Company shall pay the
Executive an annual base salary (“Base Salary”) of Eight Hundred Thousand
Dollars ($800,000), payable in installments at such times as the Company shall
pay its other senior level executives (but in any event no less often than
monthly). The Executive’s Base Salary shall be reviewed annually prior to each
of the first five (5) anniversaries of the Effective Date and, in the discretion
of the Compensation Committee (“Compensation Committee”) of the Board, the
Executive’s Base Salary may be increased. In reviewing increases in the
Executive’s Base Salary, the



--------------------------------------------------------------------------------

Compensation Committee shall consider factors including, but not limited to, the
market for executives with skills and experience similar to those of the
Executive, performance considerations, and the nature and extent of salary
increases given to other employees of the Company during the prior year. In no
event shall the Executive’s Base Salary be decreased to an amount less than
Eight Hundred Thousand Dollars ($800,000) per annum.

 

d. Annual Bonus. In addition to the Base Salary provided for in Section 1.c.
above, the Executive shall be eligible for an annual bonus (“Annual Bonus”)
calculated as follows:

 

(i) For the calendar year ending December 31, 2005,

 

(A) an amount no less than fifty percent (50%) and up to and including
seventy-five percent (75%) of the Executive’s then-current Base Salary, or such
lesser amount as the Executive may request in his sole discretion, if the total
Company annual growth rate of earnings before interest, taxes, depreciation and
amortization as computed in accordance with generally accepted accounting
principles (“EBITDA”) (pro forma as defined by the Compensation Committee) meets
or exceeds no less than ten percent (10%) and up to and including fourteen
percent (14%) over the previous calendar year, with the Executive’s Annual Bonus
being prorated between the minimum and maximum Annual Bonus percentages set
forth above for EBITDA (and pro forma) increases greater than ten percent
(10%) but less than fourteen percent (14%) over the previous calendar year, plus

 

(B) any amount awarded to the Executive in the discretion of the Compensation
Committee pursuant to Section 1.d.(iii) below.

 

(ii) For each calendar year during the Employment Term ending after December 31,
2005,

 

(A) an amount calculated pursuant to Section 1.d.(i)(A) above, unless the
Compensation Committee shall have, in its discretion, established modified
criteria for the calculation of the Executive’s Annual Bonus for any of such
calendar years, in which case, in an amount calculated pursuant to such modified
criteria, or such lesser amount as the Executive may request in his sole
discretion, and, in any case, plus

 

(B) any amount awarded to the Executive in the discretion of the Compensation
Committee pursuant to Section 1.d.(iii) below.

 

(iii) Up to twenty-five percent (25%) of the Executive’s then-current Base
Salary, or such lesser amount as the Executive may request in his sole
discretion, based upon the discretion of the Compensation Committee, taking into
account achievement of operating and financial performance goals and the
increase in stockholder value.

 

The Annual Bonus for any partial calendar year within the Employment Term shall
be prorated and the EBITDA growth targets shall be adjusted proportionately. The
Annual Bonus will be payable promptly after the issuance of the Company’s
year-end audited financial statements.

 

-2-



--------------------------------------------------------------------------------

e. Stock Options. The Executive shall be eligible for grants of stock options,
restricted stock and other equity incentives pursuant to the Entravision
Communications Corporation 2004 Equity Incentive Plan (or any successor plan
thereto) on the same terms applicable to the Company’s other executive officers.

 

f. Automobile Allowance. During the Employment Term, the Executive shall be
entitled to receive a One Thousand Five Hundred Dollars ($1,500) monthly
automobile allowance, payable monthly in advance, which shall include all costs
attendant to the use of the automobile, including, without limitation, liability
and property insurance coverage, costs of maintenance and fuel. Notwithstanding
the foregoing, the amount of the monthly automobile allowance shall be reviewed
by the Company annually.

 

g. Benefit Coverages. During the Employment Term, the Company shall provide
medical and dental coverage for the Executive and the Executive’s dependents at
no cost to the Executive. During such Employment Term, the Executive shall also
be entitled to participate in all employee pension and welfare benefit plans and
programs made available to the Company’s senior level executives as a group or
to its employees generally, as such plans or programs may be in effect from time
to time (the “Benefit Coverages”), including, without limitation, pension,
profit sharing, savings and other retirement plans or programs, short-term and
long- term disability and life insurance plans, accidental death and
dismemberment protection and travel accident insurance.

 

h. Reimbursement of Expenses; Vacation; Residence. The Executive shall be
provided with full and prompt reimbursement of expenses related to his
employment by the Company (including mobile telephone usage) on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group, and entitled to not
less than four (4) weeks vacation per year and holidays in accordance with the
Company’s normal personnel policies. The Executive currently resides in the Los
Angeles, California area, and the Company agrees that he shall not be required
to relocate his residence from that area without his prior written consent
(which may be withheld in his sole discretion), or from any other area to which
he may voluntarily move with the Company’s prior written consent, during the
Employment Term.

 

i. Tax Withholding. The Company may withhold from any compensation or other
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

j. Life Insurance. The Company may obtain a “key man” term life insurance
policy, or policies, on the life of the Executive in face amounts to be
determined by the Company. The Company shall be the owner and beneficiary of
such life insurance policy; provided, however, Executive may designate personal
beneficiary(ies) for up to fifty percent (50%) of the proceeds of such life
insurance policy and upon the termination of the Executive’s employment with the
Company for any reason, the Company shall, upon the Executive’s request, assign
such life insurance to the Executive, subject to the Executive’s option to
maintain such life insurance after the Employment Term. The Executive agrees to
submit to a physical examination at any reasonable time requested by the Company
for the purpose of obtaining life

 

-3-



--------------------------------------------------------------------------------

insurance on the life of the Executive; provided, however, that the Company
shall bear the entire cost of such examination.

 

2. Indemnification; Insurance. The Company shall indemnify the Executive to the
fullest extent allowed by applicable law pursuant to that certain
Indemnification Agreement dated as of August 1, 2000 by and between the Company
and the Executive, as the same may be amended from time to time. The Executive
shall be covered by the Company’s directors’ and officers’ liability insurance
policy, if any.

 

3. Proprietary Information; Non-Compete.

 

a. Confidential Information. The Executive recognizes and acknowledges that by
reason of his employment by and service to the Company during and, if
applicable, after the Employment Term, he has had and will continue to have
access to certain confidential and proprietary information relating to the
Company’s business (“Confidential Information”). The Executive covenants that he
will not, unless expressly authorized in writing by the Company, at any time
during the course of his employment divulge or disclose any Confidential
Information to any person, firm or corporation except in connection with the
performance of his duties for the Company and in a manner consistent with the
Company’s policies regarding Confidential Information. The Executive also
covenants that at any time after the termination of such employment, directly or
indirectly, he will not divulge or disclose any Confidential Information to any
person, firm or corporation, unless such information is in the public domain
through no fault of the Executive or except when required to do so by law. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into the Executive’s possession during
the course of his employment shall remain the property of the Company. Except as
required in the performance of the Executive’s duties for the Company, or unless
expressly authorized in writing by the Company, the Executive shall not remove
any written Confidential Information from the Company’s premises, except in
connection with the performance of his duties for the Company and in a manner
consistent with the Company’s policies regarding Confidential Information. Upon
termination of the Executive’s employment, the Executive agrees immediately to
return to the Company all written Confidential Information in his possession.

 

b. Non-Compete; Non-Solicitation. Except for those existing business activities
set forth on Schedule 1.b. attached hereto, the Executive shall not engage in,
independently or with others, any business activity of any type or description
that is in competition with the Company. Notwithstanding the foregoing, the
Executive may own securities of publicly traded or private companies competitive
with the business of the Company so long as such shares do not constitute five
percent (5%) or more of the outstanding securities of any such company. The
Executive further agrees that for as long as this Agreement remains in effect
and for a period of twelve (12) months after the termination of this Agreement
by the Company or by the Executive, in each case for any reason whatsoever or
for no reason whatsoever, the Executive will not induce or attempt to induce,
directly or indirectly, any person to leave his or her employment with the
Company.

 

-4-



--------------------------------------------------------------------------------

4. Termination. The Employment Term shall terminate upon the occurrence of any
one of the following events:

 

a. Disability. The Company may terminate the Employment Term if the Executive is
unable substantially to perform his duties and responsibilities hereunder to the
full extent required by the Company by reason of illness, injury or incapacity
for six (6) consecutive months, or for more than six (6) months in the aggregate
during any period of twelve (12) calendar months. In the event of such
termination, the Company shall pay the Executive his Base Salary through the
date of such termination. In addition, the Executive shall be entitled to the
following: (i) a pro rata Annual Bonus for the year of termination; (ii) any
other amounts earned, accrued or owing but not yet paid under Section 1 above;
(iii) continued participation for the remaining Employment Term in those Benefit
Coverages in which he was participating on the date of termination which, by
their terms, permit a former employee to participate; and (iv) any other
benefits in accordance with applicable plans and programs of the Company. In
such event, the Company shall have no further liability or obligation to the
Executive for compensation under this Agreement except as otherwise specifically
provided in this Agreement. The Executive agrees, in the event of a dispute
under this Section 4.a., to submit to a physical examination by a licensed
physician selected by the Company. The Company agrees that the Executive shall
have the right to have his personal physician present at any examination
conducted by the physician selected by the Company.

 

b. Death. The Employment Term shall terminate in the event of the Executive’s
death. In such event, the Company shall pay to the Executive’s executors, legal
representatives or administrators, as applicable, the Executive’s Base Salary
through the date of such termination. In addition, the Executive’s estate shall
be entitled to: (i) any other benefits in accordance with applicable plans and
programs of the Company; and (ii) any death benefit payable to the Executive’s
estate under any key man insurance policy maintained by the Company and in
effect at the time of Executive’s death or, if no such benefit is available or
exists, the Severance Package (as defined below), including provisions and
benefits applicable in a Change in Control (as defined below). The Company shall
have no further liability or obligation under this Agreement to his executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through him except as otherwise specifically provided in this
Agreement.

 

c. Cause. The Company may terminate the Employment Term, at any time, for
“Cause,” in which event all payments under this Agreement shall cease, except
for Base Salary to the extent already accrued. For purposes of this Agreement,
the Executive’s employment may be terminated for “Cause” (i) immediately if the
Executive is convicted of a felony or (ii) following the determination by the
Board (without the Executive’s participation) that the Executive has engaged in
intentional fraud, intentional misconduct or intentional misappropriation of
Company assets.

 

d. Termination by the Company Without Cause. The Company may terminate the
Employment Term, at any time, without Cause. In the event the Executive is
terminated without Cause, the Executive shall be entitled to receive:

 

(i) any amounts earned, accrued or owing but not yet paid pursuant to Section 1
above; and

 

-5-



--------------------------------------------------------------------------------

(ii) a lump sum severance payment in an aggregate amount equal to the sum of two
(2) times the Executive’s then-current Base Salary plus two (2) times the amount
of the Executive’s average Annual Bonus for the three (3) years preceding such
termination without Cause; provided, however, if the termination without Cause
follows a Change in Control, the Executive shall be entitled to receive a lump
sum severance payment in an aggregate amount equal to the sum of three (3) times
the Executive’s then-current Base Salary plus three (3) times the amount of the
Executive’s average Annual Bonus for the three (3) years preceding such
termination without Cause; and

 

(iii) a continuation of all Benefit Coverages for which the Executive is
eligible to participate as of the Termination Date in a fashion which is similar
to those which the Executive is receiving immediately prior to the Termination
Date for a period of two (2) years after such termination without Cause; and

 

(iv) immediate vesting of, and the lapse of all restrictions applicable to, all
unvested stock options and any other equity incentives awarded to the Executive
prior to the Effective Date.

 

Amounts payable and benefits to be received pursuant to subsections (i), (ii),
(iii) and (iv) of the preceding sentence will be collectively referred to herein
as the “Severance Package.”

 

e. Constructive Termination Without Cause.

 

i. Constructive Termination Without Cause shall mean a termination of the
Executive’s employment at his initiative following the occurrence, without the
Executive’s written consent, of one or more of the following events:

 

(A) a reduction in the Executive’s then current Base Salary;

 

(B) a material diminution in the Executive’s duties, title, responsibilities,
authority as Chairman and Chief Executive Officer or the assignment to the
Executive of duties which are materially inconsistent with his duties or which
materially impair the Executive’s ability to function in his then current
position; and

 

(C) a requirement by the Company that the Executive move his residence from the
Los Angeles, California area, or from any other area to which he may have
voluntarily moved with the Company’s prior written consent.

 

ii. In the event of a Constructive Termination Without Cause, the Executive
shall be entitled to receive the Severance Package, including provisions and
benefits applicable in a Change in Control (as defined below).

 

5. Payments Upon a Change in Control.

 

a. Definitions. For all purposes of this Section 5, the following terms shall
have the meanings specified in this Section 5.1 unless the context clearly
otherwise requires:

 

i. “Change in Control” means:

 

-6-



--------------------------------------------------------------------------------

(A) a merger or acquisition in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
of the Company’s incorporation;

 

(B) a stockholder approved sale, transfer or other disposition of all or
substantially all of the assets of the Company;

 

(C) a transfer of all or substantially all of the Company’s assets pursuant to a
partnership or joint venture agreement or similar arrangement where the
Company’s resulting interest is less than fifty percent (50%);

 

(D) any reverse merger in which the Company is the surviving entity but in which
fifty percent (50%) or more of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to such merger;

 

(E) on or after the date hereof, a change in ownership of the Company through an
action or series of transactions, such that any person is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the securities of the combined
voting power of the Company’s outstanding securities; or

 

(F) a majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of such appointment of
election.

 

ii. “Termination Date” shall mean the date of receipt of a Notice of Termination
of this Agreement or any later date specified therein.

 

iii. “Termination of Employment” shall mean the termination of the Executive’s
actual employment relationship with the Company.

 

iv. “Termination Upon a Change in Control” shall mean a Termination of
Employment upon or within two (2) years after a Change in Control initiated by
the Company for any reason permitted under this Agreement, other than (i) the
Executive’s disability, as described in Section 4.a. above, (ii) the Executive’s
death, as described in Section 4.b. above or (iii) for Cause, as described in
Section 4.c. above.

 

b. Notice of Termination. Any Termination Upon a Change in Control shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 13 below. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) briefly summarizes the facts and
circumstances deemed to provide a basis for a Termination of Employment and the
applicable provision hereof and (iii) if the Termination Date is other than the
date of receipt of such notice, specifies the Termination Date (which date shall
not be more than fifteen (15) days after the giving of such notice).

 

-7-



--------------------------------------------------------------------------------

c. Severance Compensation Upon Termination. In the event of the Executive’s
Termination Upon a Change in Control, the Executive shall be entitled to receive
the Severance Package. In such event, the Company shall have no further
liability or obligation to the Executive for compensation under this Agreement
except as otherwise specifically provided in this Agreement. A voluntary
resignation by the Executive shall not be deemed a breach of this Agreement and
shall not affect any rights of the Executive accrued through the date of such
resignation.

 

6. Acceleration of Equity Incentives. As of the occurrence of the termination of
the Executive’s employment by the Executive, in the event of a Constructive
Termination Without Cause, or a Termination Upon a Change in Control, and
notwithstanding any provision to the contrary in this Agreement or in the
Entravision Communications Corporation 2004 Equity Incentive Plan (or any
agreement entered into thereunder or any successor stock compensation plan or
agreement thereunder), the Executive shall be entitled to the immediate vesting
of, and the lapse of all restrictions applicable to, all unvested stock options
and any other equity incentives awarded to the Executive on or after the
Effective Date.

 

7. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by the Company or
any affiliate and for which the Executive may qualify; provided, however, that
if the Executive becomes entitled to and receives all of the payments provided
for in this Agreement, the Executive hereby waives his right to receive payments
under any severance plan or similar program applicable to all employees of the
Company.

 

8. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of the Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

 

9. Release. Receipt of the Severance Package pursuant to Sections 4.d., 4.e. or
5.c. shall be in lieu of all other amounts payable by the Company to the
Executive and in settlement and complete release of all claims the Executive may
have against the Company other than those arising pursuant to payment of the
Severance Package. The Executive acknowledges and agrees that execution of the
general release of claims in favor of the Company setting forth the terms of
this Section 9 and otherwise reasonably acceptable to the Company and the
Executive shall be a condition precedent to the Company’s obligation to pay the
Severance Package to the Executive. The cash portion of the Severance Package
shall be due and payable by the Company within thirty (30) days after applicable
termination of employment.

 

10. Mitigation. There shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.

 

11. Gross-Up Amounts. If, in the opinion of tax counsel selected by the Company
and reasonably acceptable to the Executive, the Executive has received
compensation hereunder which is subject to excise tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any similar
federal, state or local tax that may hereafter be imposed

 

-8-



--------------------------------------------------------------------------------

(such excise tax, together with any associated interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), after taking into
account all other “parachute payments” received or to be received on account of
the relevant Change in Control that are required to be taken into account under
Section 280G of the Code, then the Company shall pay to Executive an additional
payment (the “Additional Amount”) in an amount such that after payment by
Executive of all taxes (including federal, state and local income taxes,
employment taxes, Excise Tax, and any interest or penalties imposed with respect
to such taxes), including any taxes and Excise Tax imposed upon the Additional
Amount, Executive retains a net amount of the Additional Amount equal to the
Excise Tax imposed upon such payment or benefit. It is the intention of the
parties that the Company provide Executive with a gross-up under the provisions
of this Section 11 so that on a net after-tax basis, the result to Executive
shall be the same as if the Excise Tax had not been imposed on such payment or
benefit. In the event that amounts are paid to the Executive as Additional
Amounts pursuant to this Section 11, and the amount of Excise Taxes payable by
Executive are subsequently determined to be less than the amount taken into
account hereunder, the Executive shall repay to the Company, at the time that
the amount of such reduced amount of taxes is finally determined, the portion of
such Additional Amounts attributable to such reduction in the amount of such
taxes plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the amount of taxes payable
by the Executive under Section 4999 of the Code applicable to any compensation
paid pursuant to this Agreement is subsequently determined to be in excess of
the amount taken into account hereunder (including by reason of any payment the
existence or amount of which cannot be determined at the time of the payment of
any Additional Amounts), the Company shall make additional payments of
Additional Amounts to the Executive in respect of such excess (plus any
interest, penalties or additions payable by the Executive with respect to such
excess taxes) at the time such excess is finally determined.

 

12. Arbitration; Expenses.

 

a. In the event of any dispute under the provisions of this Agreement other than
a dispute in which the sole relief sought is an equitable remedy such as an
injunction, the parties shall be required to have the dispute, controversy or
claim settled by arbitration in the City of Los Angeles, California in
accordance with the commercial arbitration rules then in effect of the American
Arbitration Association, before a panel of three arbitrators, two of whom shall
be selected by the Company and the Executive, respectively, and the third of
whom shall be selected by the other two arbitrators. Any award entered by the
arbitrators shall be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) shall be paid as determined
by the arbitrators.

 

b. In the event of an arbitration or lawsuit by either party to enforce the
provisions of this Agreement following a Change in Control, if the Executive
prevails on any material issue which is the subject of such arbitration or
lawsuit, he shall be entitled to recover from the Company the reasonable costs,
expenses and attorneys’ fees he has incurred attributable to such issue.

 

-9-



--------------------------------------------------------------------------------

13. Notices. Any notice required to be given hereunder shall be delivered
personally, shall be sent by first class mail, postage prepaid, return receipt
requested, by overnight courier, or by facsimile, to the respective parties at
the addresses given below, which addresses may be changed by the parties by
notice conforming to the requirements of this Agreement.

 

If to the Company:

  

Entravision Communications Corporation

Attention: Philip C. Wilkinson

2425 Olympic Boulevard, Suite 6000

West Santa Monica, California 90404

With a required copy to:

  

Entravision Communications Corporation

Attention: Michael G. Rowles, Esq.

2425 Olympic Boulevard, Suite 6000 West

Santa Monica, California 90404

If to the Executive:

  

Walter F. Ulloa

15304 Sunset Boulevard, Suite 204

Pacific Palisades, California 90272

 

Any such notice deposited in the mail shall be conclusively deemed delivered to
and received by the addressee four (4) days after deposit in the mail, if all of
the foregoing conditions of notice shall have been satisfied. All facsimile
communications shall be deemed delivered and received on the date of the
facsimile, if (i) the transmittal form showing a successful transmittal is
retained by the sender, and (ii) the facsimile communication is followed by
mailing a copy thereof to the addressee of the facsimile in accordance with this
section. Any communication sent by overnight courier shall be deemed delivered
on the earlier of proof of actual receipt or the first day upon which the
overnight courier will guarantee delivery.

 

14. Contents of Agreement; Amendment and Assignment.

 

a. This Agreement supersedes all prior agreements, including, without
limitation, the Original Agreement, and sets forth the entire understanding
between the parties hereto with respect to the subject matter hereof and cannot
be changed, modified, extended or terminated except upon written amendment
approved by the Company and executed on its behalf by a duly authorized officer.

 

b. All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of the Executive hereunder
are of a personal nature and shall not be assignable or delegable in whole or in
part by the Executive.

 

15. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If

 

-10-



--------------------------------------------------------------------------------

any provision is held void, invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.

 

16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

 

17. Beneficiaries; References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death by giving the Company written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiary, estate or other legal representative.

 

18. Captions. All section headings and captions used in this Agreement are for
convenience only and shall in no way define, limit, extend or interpret the
scope of this Agreement or any particular section hereof

 

19. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which when fully-executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document. Each signatory
below represents and warrants by his signature that he is duly authorized (on
behalf of the respective entity for which such signatory has acted) to execute
and deliver this instrument and any other document related to this transaction,
thereby fully binding each such respective entity.

 

20. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of California without giving effect to any conflict of laws
provisions.

 

[Remainder of Page Left Intentionally Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

“Company”       ENTRAVISION COMMUNICATIONS CORPORATION,         a Delaware
corporation             By:   /s/ Philip C. Wilkinson                 Philip C.
Wilkinson                 President and Chief Operating Officer

 

          “Executive”           /s/ Walter F. Ulloa                 Walter F.
Ulloa

 

[Signature Page to Employment Agreement]

 

-12-